*1001Motion, insofar as it seeks leave to appeal from the Appellate Division orders of September 26, 1986 and May 22, 1987, dismissed upon the ground that those orders do not finally determine the proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from so much of the Appellate Division order of November 10, 1987 as affirmed Family Court’s order denying petitioner’s motion to hold respondent in contempt, dismissed upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge Titone taking no part.